Allen, J.
delivered the opinion of the Court.
■ It seems to the Court that the letter from the plaintiffs in error made part of the bill of exceptions, was not intended to make any change in the legal obligations of the parties; that the request to remit the amount without specifying the mode of remittance, or the subject to be remitted, did not authorize the debtor to transmit the amount to the creditor through the mail at the risk of the creditor; that the meaning of the terms used is plain and unequivocal, importing a demand of payment of a debt which had beeu due for some time, and nothing more ; and it was not proper to admit evidence of a local usage or understanding, to give a different meaning to the terms of the letter. It therefore seems to the Court here, that the said Circuit Court erred in permitting evidence of such usage and custom between the merchants of Philadelphia and Clarksburg, in the bill of exceptions set forth, to go to the jury.
It also seems to the Court, that the instruction given to the jury, “ that where a creditor directs his debtor to remit to him money generally, without prescribing the mode, of remittance, that a remittance by mail, being the usual mode, will be-at the risk of the creditor,” was erroneous, because first, the Court has assumed to decide the question of fact that a remittance by mail is the usual mode, instead of leaving it to the jury upon the proof, if the evidence had been proper; and secondly, in deciding as a question of law, that a remittance by mail *265in pursuance of such general directions could properly be made at the risk of the creditor: this Court being of opinion that such directions should be specific both as to the mode of remittance and- the subject to be remitted, before it can be made at the risk of the creditor: and that in the absence of such specific directions, the request to remit generally imported no more than a demand of payment according to the legal obligation of the contract. Therefore reversed with costs ; verdict set aside, and cause remanded for a new trial, upon which the evidence set forth in the first bill of exceptions as to proof of usage and custom as therein mentioned, is not to be received, and the instructions to the jury if asked for, are not to be given.